Name: Commission Regulation (EEC) No 2021/90 of 16 July 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 26th partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 90 Official Journal of the European Communities No L 184/5 COMMISSION REGULATION (EEC) No 2021/90 of 16 July 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 26th partial invitation to tender under Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( l), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1726/90 (4), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (*), as last amended by Regulation (EEC) No 1942/90 (*); Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate , for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 1 2 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Whereas, after the tenders submitted for the 26th partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 11 (3) of Regulation (EEC) No 859/89 ; Whereas, moreover, since the conditions laid down in the first indent of Article 6 (5) of Regulation (EEC) No 805/68 are met in respect of certain Member States or regions of Member States and certain quality groups, all the tenders relating thereto which do not exceed 80 % of the intervention price should be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the 26th partial invitation to tender opened by Regu ­ lation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 271,5 per 100 kilograms of carcases or half ­ carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 13 509 tonnes ; the quantities offered at a price of over ECU 269,5 per 100 kilograms are hereby reduced by 75 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89 ; the quantities offered at a price equal to or less than ECU 269,5 per 100 kilograms are reduced by 50 % ; (b) for category C : (i) in the Member States or regions of Member States which meet the conditions laid down in Article 6 (2) of Regulation (EEC) No 805/68 :  the maximum buying-in price is hereby fixed at ECU 271,5 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity accepted is hereby fixed at 142 tonnes ; the quantities offered at a price greater than ECU 269,5 per 100 kilo ­ grams are hereby reduced by 75 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89 ; the quantities offered at a price equal to or less than ECU 269,5 per 100 kilograms are reduced by 50 % ; (ii) in the Member States or regions of Member States which meet the conditions laid down in the first indent of Article 6 (5) of Regulation (EEC) No 805/68 :  the maximum buying-in price is hereby fixed at ECU 274,4 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity accepted is hereby fixed at 13 424 tonnes. Article 2 This Regulation shall enter into force on 17 July 1990 . (') OJ No L 148 , 28 , 6 . 1968 , p. 24 . (2) OJ No L 61 , 4. 3 . 1989, p. 43. 0 OJ No L 91 , 4. 4 . 1989, p. 5. (4) OJ No L 160, 26. 6. 1990, p. 31 . 0 OJ No L 159 , 10 . 6 . 1989 , p. 36 . ( «) OJ No L 174, 7. 7 . 1990, p. 36. No L 184/6 Official Journal of the European Communities 17. 7 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels 16 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission